UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, 21 )4- m\- 600! OMC

Plaintiff, Case No. 3: !9-Cr- 0006 Dyn Ce

Vv.
Casey Neil Hai 4 ht, RELEASE ORDER NO.

Defendant.

ORDER FOR RELEASE OF
PERSON IN CUSTODY

 

TO: UNITED STATES MARSHAL:

 

This is to authorize and direct you to release ee Sexi N C1 | Hoargh r
J SJ
, Case No. 3 I4-m) - O00: ONC £ 3:19-Cr 006 Ding

Charge Drobect iow wial ott Os POSSESS methamohe Lamine 4:
vehrytle code vrolatibn

from custody subject to the conditions Coe in the attached care to Defendant Being

 

 

Released" and for the following reasons:

yA Release on Personal Recognizance

Bail posted in the sum of $

 

Unsecured Appearance Bond
_____ Appearance Bond with 10% Deposit
_____ Appearance Bond with Surety
____ Corporate Surety Bail Bond

(Other)

 

 

This release order is not effective until the defendant has signed and
understands the attached "Notice to Defendant Being Released".

Issued at Reddi Voy CaksCer Nic on ay uly Z, ado] G ’
Igy Fat II 1/4 ¢a.m./p.m :

Criguals DsRaMersiish a ~ Cd. or

United States Magistrate

 
